Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2021 was filed before the mailing date of the Notice of Allowance on 8/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 7/5/2021 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ SEMICONDUCTOR CHIP MOUNTED ON DIE PAD AND INNER LEADS OF A LEAD FRAME ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 102b as being clearly anticipated by Prajuckamol et al. (US 2013/0168866).
 With respect to Claims 1 and 3, Prajuckamol teaches a bed 23 having a bed surface.  A semiconductor chip 11 having a bottom surface larger than the bed surface.  The semiconductor chip 11 being provided such that a center of the bottom surface is disposed above the bed surface and the bottom surface having a first end and a second end.  A joint material 33 (i.e. electrically conductive) provided between the bed surface and the bottom surface.  A plate-like first wire 21 (i.e. located on the left of the chip 11) having a first surface and provided such that the first surface faces the first end.  A plate-like second wire 21 (i.e. located on the right of the chip 11) having a second surface and provided such that the second surface faces the second end.  A first insulating film 31 having a third surface and a fourth surface provided on an opposite side of the third surface.  The third surface being in contact with the first end and the fourth surface being in contact with the first  surface.  A second insulating film 31 having a fifth surface and a sixth surface provided on an opposite side of the fifth surface.  The fifth surface being in contact with the second end, the sixth surface being in contact with the first surface (see paragraphs 15-24; Figs. 1-5).
With respect to Claim 2, Prajuckamol teaches wherein a height of the bed surface, a height of an upper surface of the first wire, and a height of an upper surface 30 of the second wire are equal to each other (see Figs.1 and 2).
With respect to Claim 4, Prajuckamol teaches wherein the joint material includes a die attachment paste (i.e. conductive adhesive material) (see paragraph 19).
With respect to Claim 7, Prajuckamol teaches wherein the first insulating film and the second insulating film contain polyimide (see paragraph 18)..
With respect to Claim 11, Prajuckamol teaches wherein the first insulating film is provided apart from the second insulating film (see Figs. 1 and 2).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Prajuckamol et al. (US 2013/0168866) applied to claims 1 and 4 above, and further in view of Arita et al. (US 2010/0244214).
With respect to Claims 5 and 6, Prajuckamol discloses the claimed invention except for wherein the die attachment paste contains a sintering paste includeing a sintered material containing a predetermined metal material, and a predetermined resin.
However, Arita discloses wherein the die attachment paste 8 contains a sintering paste including a sintered material containing a predetermined metal material, and a predetermined resin (see paragraph 105; Figs. 6 and 7).  Thus, Prajuckamol and Arita have substantially the same environment of a chip being larger than die stage or pad that is electrically connected to leads by bonding wires.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize incorporating silver particles in the die attachment paste of Prajuckamol, since the silver particles with the epoxy would improve the heat dissipation of the semiconductor device  while improving the thermal conductivity between the encapsulation and the chip as taught by Arita.

Allowable Subject Matter
11. 	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a film thickness of the first insulating film and a film thickness of the second insulating film are 25 micrometers or more in claim 8.
A third insulating film including the first insulating film and the second insulating film.  The third insulating film is provided to surround the semiconductor chip when viewed from above the semiconductor chip in claim 9.
 	The first insulating film and the second insulating film include solder resist in claim 10.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 

















AC/August 13, 2022					 /Alonzo Chambliss/
Primary Examiner, Art Unit 2897